DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephonic interview with Applicant’s representative, Peter Detorre (Reg. No. 61,801) on or about March 15, 2022.

1. (Currently Amended) A system for coordinating medical care comprising: i) a hub computing device which operates as a hub portal comprising a processor, a display and a non-transitory computer-readable storage medium containing a set of instructions encoded thereon, the instructions comprising: a data collection component, wherein the data collection component allows for a listing of clients or patients including client information and referral information, a listing of medical, health and social service providers to be uploaded onto the hub portal by the hub user  and for recording of a patient’s community health records with various service providers through use of the system; a health bridge referral component which allows the hub portal user to receive a request for a patient referral from a service provider, to access the patient's account, to conduct a search of service providers through a search engine, to select a service provider and add the type of referral requested: a first monitoring component which allows the hub portal user to enter a patient’s account for a referral and view information associated with the patient within the account and which allows the hub portal user to monitor electronic communications between the patient and a service provider for particular patient referrals; a patient account status component which allows the hub user to monitor a patient’s status of treatment within a particular pathway and which allows the hub user the ability to close a patient’s account upon completion of a patient’s treatment or pathway; and an archiving component which allows a hub user to move a particular referral or pathway to a historic tab upon completion of a patient’s treatment or pathway; a measure, process and data display component wherein data related to a patient’s community health record is run through artificial intelligence learning processes to analyze the data and generate an output of recommendations for further pathway referrals and/or treatments and to analyze multiple patient data within a particular region and output data directed to health related trends within a particular region, wherein the measure, process and data display component further analyzes which pathways provide the most successful outcomes for individuals with certain conditions in a particular region, determines the factors that cause poor health outcomes within a community, determines which pathways are likely to provide the most successful outcomes for individuals having certain conditions in a particular region and provides pathway recommendations for individuals within a particular region; a plurality of client computing devices comprising: a processor, a display and a non-transitory computer-readable storage medium containing a set of instructions encoded thereon, the instructions comprising: a search engine component, wherein the search engine component returns a number of hits of medical, health or social service providers within a selected region upon the user entering a query within the search engine; a messaging component which allows the user to send an electronic message to an organization selected from a list of service providers obtained from the search engine query to request an appointment to obtain community services; a scheduling component which allows for appointments to be created between the patient and the service provider; a confirmation component which allows the service provider to confirm receipt of the appointment request or referral  wherein the hub computing device is directly linked to the client devices and communicatively coupled to the client devices through a network connection.

2. (Original) The system of claim 1, further comprising an appointment feedback component which provides notice to a third party referring the patient for an appointment with a service provider that the appointment was kept. 

3. (Original) The system of claim 2, further comprising a health record integration component which allows a patient's medical records or electronic health record with a medical service provider to be uploaded and merged with the patient’s community health record established with various service providers through use of the system.

4. (Original) The system of claim 3, wherein the messaging component allows for multi-user, real-time communications between the patient and the service provider.

5. (Original) The system of claim 4, further comprising a second monitoring component which allows health care providers to monitor electronic communications between the patient and community service providers within the system.

6. (Original) The system of claim 5, further comprising a direct messaging component which allows patients to communicate with service providers confidentially in a secure environment within the system.

7. (Original) The system of claim 6, further comprising a tracking component wherein community health records are entered into a patient’s account within the system through completed Pathway forms which track the outcomes performed by the service provider. 

8. (Original) The system of claim 7, wherein the archiving component allows for recording and storing of patient community health records related to service visits, general patient records and general data entry related to the specific services provided.

9. (Original) The system of claim 8, further comprising an auto-invoicing component, wherein the auto-invoicing component works in conjunction with the archiving component to automatically generate bills for services provided to the patient.

10. (Original) The system of claim 9, wherein the auto-invoicing component is performance-based in that it takes into account a patient’s successful completion of pathways with the service provider in generating bills. 

11. (Cancelled).

12. (Original) The system of claim 1, further comprising a referral resource ranking component wherein the hub user and service providers are provided a curated list of referral resources that are ranked according to performance and curated and maintained by HUB operations.

13. (Original) The system of claim 12, wherein a specific standardized pathway is identified and assigned to the patient for each risk factor identified by the service provider. 

14. (Original) The system of claim 13, wherein a reduction in risk is recorded and tracked by the completion of pathways. 

15. (Original) The system of claim 14, wherein in the event that a pathway which is not completed or a desired outcome is not reached for a given patient, the pathway is closed by marking it “finished incomplete’, and wherein the service provider documents the reasons why the pathway was not successfully completed and records this data within the patient account within the system.

16. (Original) The system of claim 15, wherein pathway incompletion data is monitored and tracked by the hub computing device and wherein the hub computing device compiles a list of reasons why pathways are “finished incomplete’.  

17. (Original) The system of claim 16, wherein the hub computing device conducts a community needs assessment. 

18. (Original) The system of claim 17, wherein the hub user creates agreements with community-based organizations or agencies to delineate expectations around hiring, training and supervision of service providers employed with such community-based organizations or agencies.

19. (Original) The system of claim 18, wherein the hub user, service provider, community-based organization or agency designates specific learning modules or training videos for the patient to view within the system.

20. (Original) The system of claim 19, wherein patient engagement is tracked within the system and notifications concerning the patient’s engagement is transmitted to all financial stakeholders.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a system for coordinating medical care comprising: i) a hub computing device which operates as a hub portal comprising a processor, a display and a non-transitory computer-readable storage medium containing a set of instructions encoded thereon, the instructions comprising: a data collection component, wherein the data collection component allows for a listing of clients or patients including client information and referral information, a listing of medical, health and social service providers to be uploaded onto the hub portal by the hub user  and for recording of a patient’s community health records with various service providers through use of the system; a health bridge referral component which allows the hub portal user to receive a request for a patient referral from a service provider, to access the patient's account, to conduct a search of service providers through a search engine, to select a service provider and add the type of referral requested: a first monitoring component which allows the hub portal user to enter a patient’s account for a referral and view information associated with the patient within the account and which allows the hub portal user to monitor electronic communications between the patient and a service provider for particular patient referrals; a patient account status component which allows the hub user to monitor a patient’s status of treatment within a particular pathway and which allows the hub user the ability to close a patient’s account upon completion of a patient’s treatment or pathway; and an archiving component which allows a hub user to move a particular referral or pathway to a historic tab upon completion of a patient’s .

The closest prior art found during extensive searching was Roy, et al. (US 2015/0221046 A1) in view of Brimdyr (US 2006/0047537 A1) in further view of Easterhaus, et al. (US 2013/0282397 A1) in further view of Navani, et al. (US 2018/0068084 A1) in further view of Amarasingham, et al. (US 2014/0074509 A1).  Roy teaches a referral system that allows for obtaining a referral from a first provider, storing the referral on a central repository, searching for appropriate providers to refer the  system for coordinating medical care comprising: i) a hub computing device which operates as a hub portal comprising a processor, a display and a non-transitory computer-readable storage medium containing a set of instructions encoded thereon, the instructions comprising: a data collection component, wherein the data collection component allows for a listing of clients or patients including client information and referral information, a listing of medical, health and social service providers to be uploaded onto the hub portal by the hub user  and for recording of a patient’s community health records with various service providers through use of the system; a health bridge referral component which allows the hub portal user to receive a request for a patient referral from a service provider, to access the patient's account, to conduct a search of service providers through a search engine, to select a service provider and add the type of referral requested: a first monitoring component which allows the hub portal user to enter a patient’s account for a referral and view information associated with the patient within the account and which allows the hub portal user to monitor electronic communications between the patient and a service provider for particular patient referrals; a patient account status component which allows the hub user to monitor a patient’s status of treatment within a particular pathway and which allows the hub user the ability to close a patient’s account upon completion of a patient’s treatment or pathway; and an archiving component which allows a hub user to move a particular referral or pathway to a historic tab upon completion of a patient’s treatment or pathway; a measure, process and data  system for coordinating medical care comprising: i) a hub computing device which operates as a hub portal comprising a processor, a display and a non-transitory computer-readable storage medium containing a set of instructions encoded thereon, the instructions comprising: a data collection component, wherein the data collection component allows for a listing of clients or patients including client information 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626